UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6729


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY BERNARD SANCHIOUS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:04-cr-00233-JAG-1)


Submitted:   August 20, 2012                 Decided:   August 29, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Bernard Sanchious, Appellant Pro Se.    Stephen Wiley
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy Bernard Sanchious appeals the district court’s

order denying his motion under 18 U.S.C. § 3582(c)(2) (2006) for

reduction of sentence.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.   United States v. Sanchious, No. 3:04-cr-

00233-JAG-1 (E.D. Va. Apr. 4, 2012).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2